Per Curiam: It appears that the claimant is a corporation organized and known as a Delaware Corporation, a foreign corporation and that they desire to do business in the State of Illinois and that they filed with the Secretary of State information as required by law as to the amount of business and the amount of property which such corporation would have in this State during their first year of business. It appears also that the Secretary of State on information furnished by claimant did compute the franchise fee for doing business in the State during its first year. The claimant now contends that they should have been taxed at a less percentage than the estimate indicated and should be rebated the difference. It appears to this court that the Secretary of State followed the directions of the Legislature in computing and collecting taxes and if there was an error in the statements of claimant as to their volume of business or capital stock it was not the fault of the Secretary of State or the State of Illinois and consequently this court is of the opinion that the law was followed in this transaction and the court therefore recommends that claim be disallowed.